Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 FORM OF WARRANT NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE , THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. L & L INTERNATIONAL HOLDINGS, INC. W ARRANT T O P URCHASE C OMMON S TOCK Warrant No.: [] Date of Issuance: October [ ], 2009 ( Issuance Date ) Warrant Shares: This Warrant shall be exercisable for shares of Common Stock with the exact number of shares determined as follows: Number of Units purchased under the Securities Purchase Agreement dated October [ ], 2009 multiplied by 60%. L & L International Holdings, Inc., a Nevada corporation (the  Company ), hereby certifies that, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, [NAME OF BUYER], the registered holder hereof or its permitted assigns (the  Holder ), is entitled, subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as defined below) then in effect, upon surrender of this Warrant to Purchase Common Stock (including any Warrants to Purchase Common Stock issued in exchange, transfer or replacement hereof, the  Warrant ), at any time or times on or after the date hereof, but not after 5:00 p.m., Pacific time, on the Expiration Date (as defined below), the number of validly issued, fully paid nonassessable shares of Common Stock (as defined below) determined in accordance with Section 1(a) below (the  Warrant Shares ). Except as otherwise defined herein, capitalized terms in this Warrant shall have the meanings set forth in Section 11. This Warrant is one of a series of warrants to purchase Common Stock (the 1 C OMMON S TOCK W ARRANT  L & L INTERNATIONAL HOLDINGS , INC .  Warrants ) issued pursuant to Section 1 of that certain Securities Purchase Agreement, dated as of October [ ], 2009 (the  Subscription Date ), by and among the Company and the investors (the  Buyers ) referred to therein (the  Securities Purchase Agreement ). 1. EXERCISE OF WARRANT. (a) Warrant Shares .
